Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-5 are pending in the instant application.
Claim Interpretation
Claim amendments are noted and claim(s) 1-3, 5 are no longer interpreted under AIA  35 USC 112(f).
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach/suggest the amended limitations of the claims.  The closest prior art Kodikara Patabandi et al. (US 2007/0155390) discloses transmitting a selected UE identifier uplink in random access signaling (0067-0068), but not an arbitrary random access value generated and inserted into an uplink shared channel signal, with the signal also sent using the selected identifier on a shared channel different from the random access channel.  Park et al. (US 2018/0198510) discloses UE including random number in uplink data after a random access response (0201) but not transmitting the uplink signal using a selected identifier and the signal sent without performing contention resolution of said terminal identifier.
Regarding independent Claim 1, the prior art fails to teach or suggest: a transmitter that transmits, to the base station, an access request signal through a random access channel;
a receiver that receives a plurality of terminal identifier candidates from the base station; and
a processor that selects one terminal identifier from the plurality of terminal identifier candidates,
wherein the transmitter generates an arbitrary random access value and inserts the generated random access value in a signal of an uplink shared channel, the uplink shared channel being different from the random access channel, and the transmitter transmits the signal of the uplink shared channel using the one terminal identifier that is selected, without performing contention resolution of the terminal identifier used by the terminal with the base station., in combination with the remaining limitations of the claim.

Regarding independent Claim 4, the prior art fails to teach or suggest: transmitting, to the base station, an access request signal through a random access channel;
receiving a plurality of terminal identifier candidates from the base station; and
selecting one terminal identifier from the plurality of terminal identifier candidates,
wherein the transmitting generates an arbitrary random access value and inserts the generated random access value in a signal of an uplink shared channel, the uplink shared channel being different from the random access channel, and the transmitting transmits the signal of the uplink shared channel using the one terminal identifier that is selected, without performing contention resolution of the terminal identifier used by the terminal with the base station., in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/Siren Wei/
Patent Examiner
Art Unit 2467